DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrell (Pub # US 2008/0079608 A1).
Consider claim 18 Morrell clearly shows and discloses a device for detecting mooring (anchored) in a navigable area, that comprises: at least one detector of a presence of a boat close to a berthing member (dock) in the navigable area or attached to said berthing member, an information transmitter of information representative of said detected presence [0118], a database for associating a boat to a change of detected presence and for associating a communicating mobile terminal of a user with the boat for which a detected presence has changed [0113], and a request transmitter to the communicating mobile terminal associated with the user of a boat for which a detected presence has changed, requesting to receive, in return, an envisaged duration of the boat's presence in the navigable area [0114].
Consider claim 37, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 18. Therefore, the claim 37 has been analyzed and rejected with regard to claim 18 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub #US 2008/0079608 A1) as applied to claim 1 above, and further in view of Sadovsky et al. (Pub # US 2016/0358108 A1).
Consider claim 19, Morrell teaches the similar invention.
Morrell does not teach the device, wherein at least one detector comprises a detector of a force or mechanical resistance exerted by a boat on a berthing member.
In the same field of endeavor, Sadovsky et al. teaches wherein at least one detector comprises a detector of a force or mechanical resistance (pressure) exerted by a vehicle in the parking space [0059], wherein the same device could be applied to the boat on a berthing member without further modification for the benefit of detecting the occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a detector of a force or mechanical resistance exerted by a boat on a berthing member as shown in Sadovsky et al., in Morrell device for the benefit of detecting the occupancy status.
Consider claim 20, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one detector comprises a transmitter-receiver of acoustic waves
In the same field of endeavor, Sadovsky et al. teaches wherein at least one detector comprises a transmitter-receiver of acoustic waves [0049] for the benefit of utilizing the common sensor available for occupancy detection.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a transmitter-receiver of acoustic waves as shown in Sadosky et al., in Morrell device for the benefit of utilizing the common sensor available for occupancy detection.
Consider claim 21, Morrell teaches the similar invention.
Morrell does not teach the device, wherein at least one detector comprises a sensor of light rays.
In the same field of endeavor, Sadosky et al. teaches wherein at least one detector comprises a sensor of light rays (optical waves) [0049] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a sensor of light rays as shown in Sadosky et al. in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Consider claim 22, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one detector comprises a transmitter-receiver of infrared rays.
In the same field of endeavor, Sadovsky et al. teaches wherein at least one detector comprises a transmitter-receiver of infrared rays [0049] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a transmitter-receiver of infrared rays as shown in Sadovsky et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Consider claim 23, Morrell teaches the similar invention.
Morrell does not teach the device, wherein at least one detector comprises a transmitter-receiver of microwaves.
In the same field of endeavor, Sadovsky et al. teaches wherein at least one detector comprises a transmitter-receiver of microwaves [0045] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a transmitter-receiver of microwaves as shown in Sadovsky et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Claims 24-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell as applied to claim 18 above, and further in view of Rahman et al. (Pub # US 2015/0130641 A1).
Consider claim 24, Morrell teaches the similar invention.
Morrell does not teach the device, wherein at least one detector comprises an electronic tag reader.
In the same field of endeavor, Rahman et al. teaches wherein at least one detector comprises an electronic tag reader [0032] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises an electronic tag reader as shown in Rahman et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Consider claim 25, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one detector comprises an integrated video camera and a shape recognizer configured to detect the presence of a boat.
In the same field of endeavor, Rahman et al. teaches wherein at least one detector comprises an integrated video camera and a shape recognizer (image in the camera) configured to detect the presence of vehicle in the parking space [0059], wherein same device without further modification is capable of detecting the presence of a boat as intent use, for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises an integrated video camera and a shape recognizer configured to detect the presence of a boat as shown in Rahman et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Consider claim 26, Morrell teaches similar invention.
Morrell does not teach the device, wherein the shape recognizer is configured to recognize a registration number, name or other distinctive sign of the boat, and the detector comprises a comparator comparing the recognized registration number, name or distinctive sign with the registration number, name or distinctive sign of at least one predefined boat.
In the same field of endeavor, Rahman et al. teaches wherein the shape recognizer is configured to recognize a registration number, name or other distinctive sign of the boat, and the detector comprises a comparator comparing the recognized registration number, name or distinctive sign with the registration number, name or distinctive sign of at least one predefined boat (vehicle) [0059] for the benefit of detecting certain predefined event.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shape recognizer is configured to recognize a registration number, name or other distinctive sign of the boat, and the detector comprises a comparator comparing the recognized registration number, name or distinctive sign with the registration number, name or distinctive sign of at least one predefined boat as shown in Rahman et al., in Morrell device for the benefit of detecting certain predefined event.
Consider claim 27, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one detector comprises a movement detector.
In the same field of endeavor, Rahman et al. teaches wherein at least one detector comprises a movement (motion) detector [0051] for the for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one detector comprises a movement detector as shown in Rahman et al., in Morrell device for the for the benefit of utilizing common sensor available for detecting occupancy status.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) in view of Rahman et al. (Pub # US 2015/0130641 A1) as applied to claim 27 above, and further in view of Anderson et al. (Pub # US 2017/0136842 A1).
Consider claim 28, Morrell and Rahman et al. combined reference teaches similar invention.
Morrell and Rahman et al. combined reference does not teach the device, wherein at least one movement detector comprises a dynamometer.
In the same field of endeavor, Anderson et al. teaches wherein at least one movement detector comprises a dynamometer [0256] for the benefit of providing the vehicle speed information.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector comprises a dynamometer as shown in Anderson et al., in Morrell and Rahman et al. combined device for the benefit of providing the vehicle speed information.
Consider claim 33, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one movement detector comprises an accelerometer.
In the same field of endeavor, Rahman et al. teaches wherein at least one movement detector comprises an accelerometer [0051] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector comprises an accelerometer as shown in Rahman et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) in view of Rahman et al. (Pub # US 2015/0130641 A1) as applied to claim 27 above, and further in view of Aist et al. (Pub # US 2017/0136842 A1). 
Consider claim 29, Morrell and Rahman et al. combined reference teaches similar invention.
Morrell and Rahman et al. combined refence does not teach the device, wherein at least one movement detector comprises a microelectromechanical system.
In the same field of endeavor, Aist et al. teaches wherein at least one movement detector comprises a microelectromechanical (MEMs) system [0154] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector comprises a microelectromechanical (MEMs) system as shown in Aist et al., in Morrell and Rahman et al. combined device for the benefit of utilizing common sensor available for detecting occupancy status.
Consider claim 30, Morrell clearly shows and discloses the device, wherein at least one movement detector comprises a centimetric geolocation (GPS) system [0063].
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) as applied to claim 18 above, and further in view of Zito, Jr. et al. (Pub # US 2018/0117613 A1).
Consider claim 31, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one movement detector comprises a mooring ring comprising an air chamber equipped with at least one pressure sensor.
In the same field of endeavor, Zito, Jr. et al. teaches wherein at least one movement detector comprises a mooring ring comprising an air chamber equipped with at least one pressure sensor [0042] for the benefit of utilizing common sensor available for detecting occupancy status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector comprises a mooring ring comprising an air chamber equipped with at least one pressure sensor as shown in Zito, Jr. et al., in Morrell device for the benefit of utilizing common sensor available for detecting occupancy status.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) as applied to claim 18 above, and further in view of Engelbart et al.  (Pub # US 2007/0097359 A1).
Consider claim 32, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one movement detector comprises a metal arc set in rotation by a motor.
In the same field of endeavor, Engelbart et al. teaches wherein at least one movement detector comprises a metal arc set in rotation by a motor [0028] for the benefit of detecting the movement from the predefined space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector comprises a metal arc set in rotation by a motor as shown in Engelbart et al., in Morrell device for the benefit of detecting the movement from the predefined space.
Claim 34 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) as applied to claim 18 above, and further in view of Adams (Pub # US 2017/0158289 A1).
Consider claim 34, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one movement detector is mounted on a buoy.
In the same field of endeavor, Adams teaches wherein at least one movement detector is mounted on a buoy [0008] for the benefit of detecting the movement in the water.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector is mounted on a buoy as shown in Adams, in Morrell device for the benefit of detecting the movement in the water.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) as applied to claim 18 above, and further in view of Eberhardt (US Patent 4,882,072).
Consider claim 35, Morrell teaches similar invention.
Morrell does not teach the device, wherein at least one movement detector is mounted on a pontoon.
In the same field of endeavor, Eberhardt teaches wherein at least one movement detector is mounted on a pontoon (Column 23 lines 62 to Column 24 lines 19) for the benefit of determine the travel direction.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one movement detector is mounted on a pontoon as shown in Eberhardt, in Morrell device for the benefit of determine the travel direction.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Morrell (Pub # US 2008/0079608 A1) as applied to claim 18 above, and further in view of Choi et al. (Pub # US 2021/028947 A1).
Consider claim 36, Morrell teaches similar inventio.
Morrell does not teach the device, wherein at least one transmitter is configured to use a LoRaWAN protocol or a GSM protocol.
In the same field of endeavor, Choi et al. teaches wherein at least one transmitter is configured to use a GSM protocol [0050] for the benefit of utilizing common wireless communication protocol.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one transmitter is configured to use a GSM protocol as shown in Choi et al., in Morrell device for the benefit of utilizing common wireless communication protocol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687